                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


BRIAN WINKLER,

                      Plaintiff,
                                                Case No. 18 C 3707
          v.
                                          Judge Harry D. Leinenweber
TOTAL QUALITY LOGISTICS, LLC,

                     Defendant.



                     MEMORANDUM OPINION AND ORDER

      Defendant Total Quality Logistics, LLC moves to dismiss this

suit and compel Plaintiff Brian Winkler to litigate his claims in

arbitration.     (Def.’s Mot., Dkt. No. 8.)         The Court finds the

parties entered into a binding arbitration clause encompassing the

claims Winkler pursues, so the Court grants Defendant’s Motion.

Winkler’s suit is dismissed without prejudice as stated herein.

                            I.     BACKGROUND

     According to Winkler’s Complaint, he worked for Defendant in

Cook County as a Logistics Accounts Executive (initially as a

Trainee in that role) from August 14, 2017, to May 8, 2018.          As an

Executive, Winkler received part of his pay in the form of a 25%

commission on all sales he made.      Then, on April 26, 2018, Winkler

discovered a syringe in the garbage can at his workplace.        Winkler

suspected the syringe could have been used for illegal purposes,
so he shared his discovery with a supervisor, who responded by

immediately escorting Winkler from the work premises and ordering

him to take a drug test.   Winkler did so, and Defendant suspended

him without pay pending the test’s outcome.

     Despite issuing that suspension, however, Defendant continued

to contact Winkler with work-related questions.         The Complaint

suggests Winkler responded to those questions, thus his claim that

“he was still working for Defendant” without pay.       (Compl. ¶ 13,

Dkt. No. 1.)   On May 8, 2018, Winkler learned two things.       First,

his drug test results had come back positive for prescription

medications.     Second,   even   though   Winkler   allegedly   had   a

prescription for the medication in question, Defendant had decided

to terminate him on the basis of his drug test results.

     In this suit, Winkler contends Defendant never paid him for

his time spent on suspension nor gave him the commissions he earned

on sales made prior to his termination.     Those allegations amount

to three claims: In Count I, a claim under the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq., for wages and overtime owed for those

weeks Winkler allegedly worked while on suspension; in Count II,

a claim under the Illinois Sales Representative Act, 820 ILCS

120/2, for commissions earned prior to his termination; and in

Count III, a common law retaliatory discharge claim, in which

Winkler contends he was only forced to take a drug test and



                                  - 2 -
thereafter fired because “he notified a supervisor regarding the

possibility   of    illegal    activity   occurring   in   the    workplace.”

(Compl.    ¶ 24.)     In   addition,      Winkler   originally    pursued   a

declaratory judgment count seeking a ruling that the non-compete

clause in his employment contract is overly vague.               Winkler has

since voluntarily dismissed that fifth count, however, so the Court

need not consider it now.       (See Minute Entry, July 31, 2018, Dkt.

No. 10.)

     Defendant responds to these charges by moving the Court to

dismiss Winkler’s Complaint in full and compel Winkler to take his

claims to arbitration.        In so moving, Defendant relies upon the

arbitration    agreement      (hereafter,   “the    Agreement”)    contained

within the employment contract Defendant and Winkler signed prior

to the start of Winkler’s employment.         (Arbitration Agreement, Ex.

1 to Def.’s Mot., Dkt. No. 8-1.)            Winkler admits the Agreement

exists and that he signed it, yet he contends the Agreement is

unconscionable and thus void.          In addition, Winkler argues the

Agreement should be ignored because it lacks consideration and

compels arbitration procedures that make no sense.          Winkler cabins

these final two objections within his unconscionability argument,

but they are actually discrete arguments that deserve separate

treatment.    The Court addresses these at the end of this opinion.




                                    - 3 -
                                 II.    DISCUSSION

      Before proceeding, the Court notes that all three of Winkler’s

claims fall within the scope of the Agreement, which explicitly

includes “any and all of the Parties’ rights, causes of action, or

claims against or between one another that arose out of or in any

way   relate    to   [Winkler’s]       employment    with    [Defendant]     unless

otherwise excluded in this agreement.”                (Arbitration Agreement

§ 1.A, Dkt. No. 8-1.)        Those exceptions are discussed in greater

detail below (see infra at Part II.A.1), but none provides a carve

out for Winkler’s allegations.

      Given that, the key question is whether the Agreement applies

to the instant dispute.           To decide as much, the Court applies

state-law      principles   of    contract      formation.      Gore   v.    Alltel

Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012) (citation

omitted).      Here, as the Agreement provides, the applicable corpus

is Ohio state law.      (Arb. Agreement § 5.)

                            A.    Unconscionability

      “[W]hen examining an arbitration clause, a court must bear in

mind the strong presumption in favor of arbitrability and resolve

all doubts in favor of arbitrability.”               Ball v. Ohio State Home

Servs., Inc., 861 N.E.2d 553, 555 (Ohio Ct. App. 2006) (citation

and internal quotation marks omitted).               Still, that presumption

may be overcome on the grounds of unconscionability.                   Id.    If a



                                        - 4 -
party wishes the court to void a contract for unconscionability,

the party must carry the burden of proving the agreement is both

substantively and procedurally unconscionable.                 Taylor Bldg. Corp.

of Am. v. Benfield, 884 N.E.2d 12, 25 (Ohio 2008) (citations

omitted).

       Winkler argues, as he must, that the Agreement fails in both

respects.      But his response brief is no portrait of clarity, and

it often conflates the two forms of unconscionability.                      That said,

the    Court   takes      each   form   of   unconscionability         in    turn   and

addresses Winkler’s arguments as each becomes relevant.

                     1.    Substantive Unconscionability

       Substantive     unconscionability          concerns     the    terms    of   the

contract and “requires a determination of whether the contract

terms    are    commercially       reasonable       in   the    context       of    the

transaction.”      Neel v. A. Perrino Constr., Inc., No. 105366, 2018

WL 2148445, at *3 (Ohio Ct. App. May 10, 2018).                      On this front,

Winkler seems to have two arguments: (1) the Agreement foists big

or unnecessary costs upon him; and (2) the Agreement is one-sided.

       The first argument has no purchase.               To succeed in arguing

that    prohibitive       cost   renders     the    Agreement        unconscionable,

Winkler must do more than baldly assert the costs are too high.

See    Benfield,     884    N.E.2d      at   25     (finding     party      resisting

arbitration     failed      to    demonstrate      costs     rose     to    level   of



                                         - 5 -
unconscionability) (citing Faber v. Menard, Inc., 367 F.3d 1048,

1054 (8th Cir. 2004) (requiring party claiming that arbitration

was   cost-prohibitive    to     “present    specific    evidence       of     likely

arbitrators’ fees and its financial inability to pay those fees”)).

Moreover,   Defendants    suggest      Winker    fails   to     adduce    evidence

showcasing these purported costs because the costs imposed on him

by the Agreement are actually quite low.                The Agreement exempts

Winkler from any initial outlay greater than $200, and even that

will be borne by Defendant upon a showing of indigence.                        (Arb.

Agreement § 8, Dkt. No. 8-1.)          The cost argument avails Winkler of

nothing.

      Winkler’s second substantive unconscionability argument is

that the Agreement is one-sided: He contends the Agreement excludes

“all of those claims that an employer might bring against an

employee,” but almost none that an employee might bring against an

employer.      (Winkler’s      Resp.    3,     Dkt.   No.     11.)       But    that

characterization is not accurate—the imbalance is not as great as

Winkler contends.     The Agreement excludes only: certain employee-

initiated   actions   (as    required     by    law),    such    as   claims     for

unemployment   benefits     or   worker’s      compensation;      and    employer-

initiated actions predicated on violations of a separate agreement

between the parties, namely the self-explanatory “Employee Non-

Compete, Confidentiality, and Non-Solicitation Agreement.”                     (Arb.



                                    - 6 -
Agreement § 1.B.)     So, while the Agreement leaves open greater

access to the courts for Defendant than for Winkler, it is not

clear that said imbalance is sufficient to render the Agreement

substantively unconscionable.

     Indeed,   this   Agreement   resembles    the     permissible—and    yet

imperfectly balanced—arbitration agreement contemplated in H.H.

Franchising Systems, Inc. v. Pawson, No. 1:17-CV-368, 2018 WL

1456131, at *6 (S.D. Ohio Mar. 23, 2018).               In that case, the

arbitration agreement advantaged the plaintiff by providing it,

alone, with the right to demand that any dispute involving more

than $100,000 be litigated rather than arbitrated.              Still, the

court refused to find the agreement substantively unconscionable,

noting that “[w]hile this particular clause provides [p]laintiff

an   advantage—the     opportunity    to      choose     litigation      over

arbitration—not shared by [d]efendants, it is not so one-sided as

to be considered commercially unreasonable.”            Id. at *6.    Here,

Winkler and Defendant share a similarly lopsided Agreement.              Like

the clause in Pawson, the Agreement here benefits one side over

the other and yet does not “oppress or unfairly surprise” the

disadvantaged party. Id. The imbalance of which Winkler complains

fails to render the Agreement substantively unconscionable.

     That failure alone dooms Winkler’s efforts to resist the

arbitration compelled by the Agreement.          But even if Winkler’s



                                  - 7 -
substantive-unconscionability arguments had prevailed, he still

could not show that the Agreement is procedurally unconscionable.

                    2.   Procedural Unconscionability

         “Procedural unconscionability concerns the formation of the

agreement and occurs when no voluntary meeting of the minds is

possible.”       Miller-Holzwarth,     Inc.   v.   L-3    Commc’ns,     Corp.,

No. 4:09CV2282, 2010 WL 2253642, at *3 (N.D. Ohio June 2, 2010)

(citation omitted).      “In determining whether an arbitration clause

is   procedurally    unconscionable,    courts     consider      the   relative

bargaining positions of the parties, whether the terms of the

provision were explained to the weaker party, and whether the party

claiming that the provision is unconscionable was represented by

counsel at the time the contract was executed.”            Schaefer v. Jim

Brown, Inc., 33 N.E.3d 96, 100 (Ohio Ct. App. 2015) (citation and

internal quotation marks omitted).        “Procedural unconscionability

is not conditional on the existence of any one factor, but instead,

is   a    fact-sensitive   question   that    considers    the    surrounding

circumstances of each individual case.”          Id. (citation omitted).

         Winkler’s procedural unconscionability argument focuses on

what he views as the parties’ dissimilar bargaining positions:

Defendant drafted the Agreement and could demand of Winker whatever

it wanted, leaving Winkler no resource but to sign.               The problem

with this argument is that nothing in the record or Winkler’s



                                  - 8 -
briefing suggests Winker was as trapped as he now suggests.                     He

simply could have walked away from the table.                 And that dispels

his argument.      “When a candidate for employment is free to look

elsewhere for employment and is not otherwise forced to consent to

the arbitration agreement, the agreement to arbitrate is not

unconscionable.”     W.K. v. Farrell, 853 N.E.2d 728, 737 (Ohio Ct.

App. 2006) (citations omitted). Winkler has not carried his burden

to show procedural unconscionability, so his efforts to void the

Agreement on this ground fails.

                     B.     Winkler’s Other Arguments

     As mentioned above, two of Winkler’s arguments do not fit

neatly within the unconscionability analysis.                The first of these

is Winkler’s contention that because he “gained nothing” from the

Agreement,   the     Agreement       fails    for    lack    of   consideration.

(Winkler’s Resp. 6-8, Dkt. No. 11.)                 That argument cannot pass

muster,   however,    because     mutual      assent    to    arbitrate   claims

suffices for consideration.          See Price v. Taylor, 575 F. Supp. 2d

845, 853 (N.D. Ohio 2008).        Winkler’s earlier-recounted objection

that the Agreement provides an imbalance of benefits does not

undercut that rule.        Compare id. (finding consideration where both

parties   promised    to    submit    all    disputes   not   excluded    by   the

agreement’s terms to arbitration), with Harmon v. Philip Morris

Inc., 697 N.E.2d 270, 272 (Ohio Ct. App. 1997) (finding lack of



                                      - 9 -
consideration where agreement required employees to arbitrate all

claims against employer, but effectively allowed employer to avoid

arbitration of all claims against its employees).

     Winkler’s second miscellaneous argument is an objection to

the mechanics envisioned by the Agreement.                  Winkler claims the

Agreement makes no sense because it at once demands that the

arbitration take place here, in Cook County (see Arb. Agreement

§ 3 (reciting that the arbitration shall take place in the county

where the employee last worked for the employer)), and yet be

subject    to    the   procedures      and    rules   of   the    Cincinnati   Bar

Association Arbitration Services (“CBAAS”) (see id. § 7).                    It is

not clear how these provisions are incongruous, however.                     Today,

this Court applied Ohio law.           Surely an arbitrator could likewise

apply CBAAS rules even when the arbitration she presides over takes

place     somewhere     other    than        Cincinnati.         Winkler’s   final

miscellaneous objection is no reason to invalidate the Agreement.

                                III.    CONCLUSION

     The parties here entered into a binding Agreement which

compels arbitration of the three claims Winkler pursues in his

Complaint.      That Agreement is neither unconscionable nor otherwise

materially flawed as Winkler contends.                 The Court accordingly

enforces that Agreement, compels the parties to arbitrate their

dispute, and dismisses the instant case without prejudice to



                                       - 10 -
Winkler   later   challenging   the   arbitration   decision.   See   HTG

Capital Partners, LLC v. Doe, No. 15 C 02129, 2016 WL 612861, at

*8 (N.D. Ill. Feb. 16, 2016).          Defendant’s Motion to Compel

Arbitration is granted.




IT IS SO ORDERED.




                                       Harry D. Leinenweber, Judge
                                       United States District Court

Dated: 12/13/2018




                                - 11 -
